Case 2:20-cv-07159-SB Document 21-26 Filed 10/23/20 Page 1 of 2 Page ID #:408




                    EXHIBIT Z
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 15 21-26    Filed 10/23/20
                               Filed 06/08/18   EnteredPage 2 of 208:29:41
                                                        06/08/18    Page ID #:409
                                                                            Desc
                        Main Document      Page 1 of 1
